Case 6:16-cr-00017-JDK-JDL Document 368 Filed 04/21/20 Page 1 of 2 PageID #: 1314




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

  UNITED STATES OF AMERICA                       §
                                                 §
  v.                                             §    No. 6:16-CR-00017
                                                 §
  HALEY STILL, et al                             §


                           NOTICE OF ATTORNEY APPEARANCE

          The United States hereby designates the following Assistant United States

  Attorney as co-counsel in this case, replacing Assistant United States Robert James

  Middleton, and respectfully requests that the same be noted by the Clerk of the Court and

  that this attorney be added to the list of counsel in this case to receive all future notices,

  orders, and filings via the Court's CM/ECF system:

                                  MARY ANN COZBY
                                  Assistant United States Attorney
                                  Texas Bar No. 02656020
                                  110 N. College, Suite 700
                                  Tyler, Texas 75702
                                  (903) 590-1400
                                  (903) 590-1439 Fax
                                  Mary.Ann.Cozby@usdoj.gov




  Notice of Attorney Appearance - Page 1
Case 6:16-cr-00017-JDK-JDL Document 368 Filed 04/21/20 Page 2 of 2 PageID #: 1315




                                                  Respectfully submitted,

                                                  JOSEPH D. BROWN
                                                  UNITED STATES ATTORNEY


                                                  /s/ Mary Ann Cozby
                                                  MARY ANN COZBY
                                                  Assistant United States Attorney
                                                  Texas Bar No. 02656020
                                                  110 N. College, Suite 700
                                                  Tyler, Texas 75702
                                                  (903) 590-1400
                                                  (903) 590-1439 Fax
                                                  Mary.Ann.Cozby@usdoj.gov



                                           Certificate of Service

          I hereby certify that the Notice of Appearance herein has been served on counsel

  for defendant via the Court=s CM/ECF filing system on April 21, 2020.



                                                  /s/ Mary Ann Cozby
                                                  MARY ANN COZBY




  Notice of Attorney Appearance - Page 2
